                                           Case 4:18-cv-06862-YGR Document 3 Filed 11/13/18 Page 1 of 2



                                        Mark B. Chassman (CA Bar No. 119619)
                                   1    Email: mchassman@chassmanseelig.com
                                   2    CHASSMAN & SEELIG LLP
                                        11766 Wilshire Boulevard, Suite 270
                                   3    Los Angeles, CA 90025
                                        Telephone: (310) 929-7192
                                   4    Fax: (310) 929-7627
                                   5
                                        Sarah A. Pfeiffer (CA Bar No. 278205)
                                   6    Email: sap@msf-law.com
                                        MEISTER SEELIG & FEIN LLP
                                   7    125 Park Avenue, 7th Floor
                                        New York, NY 10017
                                   8    Telephone: (212) 655-3500
                                        Fax: (646) 539-3649
                                   9
                                        Attorneys for Plaintiff Sales Transaction
                                  10    Systems, LLC

                                  11
                                                                   UNITED STATES DISTRICT COURT
                                  12                             NORTHERN DISTRICT OF CALIFORNIA
Northern District of California
 United States District Court




                                  13
                                       SALES TRANSACTION SYSTEMS, LLC,                         Case No. 3:18-cv-6862
                                  14
                                                          Plaintiff,                           RULE 7.1 STATEMENT
                                  15
                                              vs.
                                  16
                                       POYNT CO.,
                                  17
                                                          Defendant.
                                  18

                                  19
                                              Pursuant to Federal Rule of Civil Procedure 7.1 requiring nongovernmental corporate parties
                                  20
                                       to (1) identify any parent corporation and any publicly held corporation owning 10% or more of its
                                  21
                                       stock; or (2) state that there is no such corporation, to enable District Judges and Magistrate Judges
                                  22
                                       of the Court to evaluate possible disqualification or recusal, the undersigned counsel for SALES
                                  23
                                       TRANSACTION SYSTEMS, LLC certifies that there is no parent corporation or publicly held
                                  24
                                       corporation owning more than 10% of its stock.
                                  25
                                              \\\
                                  26
                                              \\\
                                  27
                                              \\\
                                  28
                                                    Sales Transaction Systems, LLC’s Rule 7.1 Statement Case No. 3:18-cv-6862
        Case 4:18-cv-06862-YGR Document 3 Filed 11/13/18 Page 2 of 2




 1   Dated: November 13, 2018

 2                                    By: /s/ Sarah A. Pfeiffer
 3
                                             Sarah A. Pfeiffer
 4
                                      Mark B. Chassman (CA Bar No. 119619)
 5                                    Email: mchassman@chassmanseelig.com
                                      CHASSMAN & SEELIG LLP
 6                                    11766 Wilshire Boulevard, Suite 270
                                      Los Angeles, CA 90025
 7
                                      Telephone: (310) 929-7192
 8                                    Fax: (310) 929-7627

 9                                    Sarah A. Pfeiffer (CA Bar No. 278205)
                                      Email: sap@msf-law.com
10                                    MEISTER SEELIG & FEIN LLP
                                      125 Park Avenue, 7th Floor
11
                                      New York, NY 10017
12                                    Telephone: (212) 655-3500
                                      Fax: (646) 539-3649
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              2

              Sales Transaction Systems, LLC’s Rule 7.1 Statement Case No. 3:18-cv-6862
